01-7dGINAL                                              04/27/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 21-0005


                                      PR 21-0005                          FiLtD
                                                                          APR 2 7 2021
                                                                       Bowen Greenwoca
                                                                     Clerk of Suprerne Coun
 IN RE THE MOTION OF DAVID M.S.                                         State of Mont2na

 DEWHIRST FOR ADMISSION TO THE                                       ORDER
 BAR OF THE STATE OF MONTANA


      David M.S. Dewhirst has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Dewhirst has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V.
      Dewhirst notes that, on January 8, 2021, the Court entered an order granting
temporary admission to Dewhirst pending completion of his application for admission by
motion. Order, In The Matter of the Petition ofDavid M.S. Dewhirst, January 8, 2021.
Upon his swearing-in as a permanent admittee, Dewhirst's temporary admission will
expire. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, David M.S. Dewhirst may be sworn in to the practice oflaw in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED thisZ-13— day of April, 2021.



                                                             Chief Justice
Justices